Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Edmond A. DeFrank on 6/29/2022.

The application has been amended as follows: 
22. (currently amended) A portable blender, comprising: 
	a blender attachment module assembly including
		a blender liquid vessel;
		a blender attachment cap removably coupled to a top portion of the blender liquid vessel, the blender attachment cap comprises at least one threaded portion configured to provide a liquid tight seal;
		a rotating blade coupled to a bottom portion of the blender liquid vessel and configured to selectively grinding, blend and chop items withinthe blender liquid vessel; 
		a blender motor assembly coupled to the rotating blade , the blender motor assembly comprises a plurality of blender hand grip ribs and a blender on/off speed dial coupled to the blender motor assembly and configured to set a speed to blend; and
	an attachable battery base module removably coupled to the blender motor assembly is configured to provide sufficient power to crush ice and can grind coffee beans, the attachable battery base module comprising an on/off button, status indicator lights, modular attachment interface including multiple power transfer buss bars for transferring power from the attachable battery base module to the blender motor assembly, a battery compartment housing at least one removable rechargeable battery, and at least one digital processor including a printed circuit board assembly (PCBA) configured to provide a battery safety control processor
	

23-26. (Cancelled)

27. (currently amended) The portable blender of claim 22, wherein the rotating blade 

28-39. (Cancelled)

40. (currently amended) The portable blender of claim 22, wherein the at least one rechargeable battery of the attachable battery base module consists of at least one lithium ion rechargeable battery.

41. (Cancelled)

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(a) and 112(b), the rejections are overcome by the claim amendment filed on 06/13/2022 and Examiner’s amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 22, 27, and 40 are indicated.
References Krishnachaitanya (US 2006/0198241) and Davis (US 2011/0149677) are the closest prior arts. Each of references Krishnachaitanya and Davis teaches a blender, comprising a blender attachment module assembly including a blender liquid vessel; a blender attachment cap; a rotating blade; and a blender motor assembly coupled to the rotating blade. However, Krishnachaitanya and Davis alone or in combination does not teach or suggest the limitation “the blender motor assembly comprises a plurality of blender hand grip ribs and a blender on/off speed dial coupled to the blender motor assembly and configured to set a speed to blend; and an attachable battery base module removably coupled to the blender motor assembly is configured to provide sufficient power to crush ice and can grind coffee beans, the attachable battery base module comprising an on/off button, status indicator lights, modular attachment interface including multiple power transfer buss bars for transferring power from the attachable battery base module to the blender motor assembly, a battery compartment housing at least one removable rechargeable battery, and at least one digital processor including a printed circuit board assembly (PCBA) configured to provide a battery safety control processor” in claim 22. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to teach the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761